Citation Nr: 1313492	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  10-47 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for residuals of right bunionectomy with 5th metatarsal head osteotomy, to include as secondary to diabetes mellitus.  

2.  Entitlement to an increase in the 50 percent evaluation currently assigned for post traumatic stress disorder (PTSD).  

3.  Entitlement to an evaluation in excess of 30 percent for diabetic nephropathy with hypertension associated with diabetes mellitus.  

4.  Entitlement to an increase in the 20 percent evaluation currently assigned for limitation of motion of the right ankle.  

5.  Entitlement to an increase in the 20 percent evaluation currently assigned for peripheral neuropathy of the left lower extremity associated with diabetes mellitus.  

6.  Entitlement to an increase in the 20 percent evaluation currently assigned for diabetes mellitus.  

7.  Entitlement to an evaluation in excess of 20 percent for residuals of gunshot wound (GSW) to the right anterior tibialis, involving Muscle Group XII, with peripheral neuropathy.  

8.  Entitlement to an evaluation in excess of 10 percent for GSW scars on the right lower extremity.  

9.  Entitlement to an increased (compensable) evaluation for erectile dysfunction associated with diabetes mellitus.  

10.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to March 1988, and had more than 11 years and five months of prior unspecified active service.  

By rating action in May 2008, the RO denied service connection for residuals of right bunionectomy with 5th metatarsal head osteotomy on a direct basis.  The Veteran and his representative were notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the RO which granted increased ratings to 20 percent for GSW residuals of the right leg involving MG XII and for peripheral neuropathy of the left lower extremity; denied higher evaluations for the remaining increased rating claims; denied entitlement to TDIU, and declined to reopen the claim of service connection for right bunionectomy with 5th metatarsal head osteotomy.  By supplemental statement of the case (SSOC) in June 2011, the RO reopened and denied the claim for a right great toe disability, including bunionectomy with metatarsal head osteotomy on a direct basis, and secondary to service-connected diabetes mellitus.  

The United States Court of Appeals for Veterans Claims has held that VA should consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this regard, the Board notes that while a private psychological report in December 2012 included additional diagnoses of major depressive disorder and generalized anxiety disorder, the psychologist did not opine that the additional diagnoses were etiologically related to service or to the Veteran's service-connected PTSD.  The Veteran appealed the denial of his claim for an increased rating for PTSD, and has not requested entitlement to service connection for any other psychiatric symptomatology.  Therefore, because the Veteran clearly limited his current claim to only an increased rating for PTSD, and has not raised a claim for any other psychiatric disorder, the Board's jurisdiction is limited.  See 38 U.S.C.A. § 7105 (West 2002).  If the Veteran wishes to file a claim of entitlement to service connection for a psychiatric disorder other than PTSD, he must file such a claim with the RO.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issues of increased ratings for PTSD, GSW residuals of the right leg involving MG XII, diabetic nephropathy with hypertension, right ankle disability, peripheral neuropathy of the left lower extremity, GSW scars of the right lower extremity, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for residuals of right bunionectomy with 5th metatarsal head osteotomy was finally denied by an unappealed rating decision by the RO in May 2008.  

2.  The additional evidence received since the May 2008 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for a right toe disability.    

3.  The preponderance of the competent, probative evidence is against finding that a right great toe disability was present in service, or that any current residuals of bunionectomy with 5th metatarsal head osteotomy were otherwise causally or etiologically related to, or aggravated by service-connected diabetes mellitus.  

4.  The Veteran's diabetes is manifested by insulin dependence and a restricted diet, but does not require regulation of activities; there are no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or twice a month visits to a diabetic care provider, or any additional complications or disabilities associated with diabetes mellitus.  

5.  The Veteran does not have penile deformity, and he is in receipt of special monthly compensation on account of the loss of use of a creative organ.  



CONCLUSIONS OF LAW

1.  The May 2008 RO decision which denied service connection for residuals of right bunionectomy with 5th metatarsal head osteotomy is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2012).  

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a right great toe disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 20.1105 (2012).  

3.  The Veteran does not have a right great toe disability due to disease or injury which was incurred in or aggravated by military service, nor is any claimed disability, including bunionectomy with 5th metatarsal head osteotomy, proximately due to or aggravated by the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).  

4.  The schedular criteria for an evaluation in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.119, Part 4, including Diagnostic Code 7913 (2012).  

5.  The criteria for a compensable evaluation for erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.10, 4.31, 4.115b, Part 4, including Diagnostic Code 7522 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation was accomplished by way of letters from the RO to the Veteran dated in August and September 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

Concerning the duty to assist in this case, the Board finds that, with respect to the issues addressed in this decision, all necessary development has been accomplished and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also, 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All VA and private medical records, including numerous records from the Social Security Administration (SSA), have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal, and was also afforded an opportunity for a personal hearing, but declined.  The Board finds that the VA examinations were thorough and adequate upon which to base a decision on the issues addressed in this decision, and there is no allegation or competent evidence indicating that there has been a material change in the severity of the Veteran's diabetes or erectile dysfunction since the VA examination in September 2009.  The examiners personally interviewed and examined the Veteran, elicited a medical history, and provided the information necessary to evaluate the disabilities under the applicable rating criteria and to render a fair and impartial decision on the claims.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal concerning the claims of service connection for a right great toe disability and increased ratings for diabetes mellitus and ED.  

New and Material Evidence

Before reaching the merits of the claim of service connection for a right great toe disability (characterized as bunionectomy with 5th right metatarsal head osteotomy), the Board must first rule on the matter of reopening of the Veteran's claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for the right great toe disability was finally denied by the RO in May 2008.  There was no appeal of that rating decision, and it became final.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

New and material evidence is defined by regulations as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  Id.  

With respect to claims requiring new and material evidence, the VCAA states that, "[n]othing in this section shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented."  38 U.S.C.A. § 5103A(f).  

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The evidence of record at the time of the May 2008 rating decision which denied service connection for the right great toe disability included the Veteran's service treatment records (STRs), numerous VA outpatient treatment notes, and several VA examination reports.  

The STRs showed that the Veteran suffered a gunshot wound to the right leg during combat action in Vietnam in December 1968.  However, the STRs showed no complaints, treatment, or diagnoses for any right great toe injury or disability during his nearly 20 years of military service.  On a Report of Medical History for examination in August 1987, the Veteran denied any history of bone or joint abnormality, loss of a toe or any foot trouble, and no pertinent abnormalities were noted on examination at that time.  

The VA medical records showed that the Veteran was first seen for right foot problems, manifested by decreased sensation at the base of the toes of his right foot in March 2004.  The records indicated that the Veteran was reportedly diagnosed with diabetes mellitus in 1995, but did not describe any specific abnormalities of the right great toe.  VA outpatient podiatry notes showed that the Veteran was first seen for pain in both great toes in February 2007.  The objective findings included painful calluses on the right great toe and between the first and second toes.  The assessment included osteoarthritis, hallux rigidus, hallux valgus with bunion, bilaterally, pes planus, and hyperkeratosis.  The podiatrist indicated that the Veteran would need surgical repair of both bunions in the future.  

VA x-ray studies of the Veteran's feet in May 2007 revealed bilateral hallux valgus deformity, greater on the right, degenerative joint disease, bilaterally, most severe at the metatarsophalangeal joint of the left great toe, and bilateral pes planus, greater on the right.  

VA records showed that the Veteran underwent Austin bunionectomy and right 5th metatarsal head osteotomy in October 2007.  X-ray studies at that time showed a 13+ degree intermetatarsal angle and 17+ degree hallux valgus angle on the right with hallux valgus bunion and tailor bunion, bilaterally, and pes planus.  

By rating action in May 2008, the RO denied service connection for residuals of bunionectomy with right 5th metatarsal head osteotomy on the basis that there was no evidence of a right great toe injury in service or until many years thereafter.  

The information received since that decision includes several VA examination reports and numerous VA and private medical records showing treatment for various maladies, including right foot pain on numerous occasions from 2007 to the present.  On a VA outpatient podiatry note, dated in November 2011, the examiner stated that the Veteran had a scar on the medial aspect of the right great toe at the base of the nail where he was shot in Vietnam, and that the scar corresponded to his having surgery to repair the toe in service.  

At this point, it should be noted that in determining whether evidence is new and material, the "credibility of the evidence is to be presumed" for the limited purpose of reopening the previously disallowed claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In this regard, the VA podiatry outpatient note is material, as it provides additional probative information and relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  Having decided that the treatment record is new and material, the claim will be reopened solely on the basis of this evidence.  

Having determined that the Veteran's claim for a right great toe disability is reopened, the Board must next determine if it will be prejudicial to the Veteran if the Board addresses the merits of the claim.  As indicated above, the Veteran was notified of VA's duty to assist him in obtaining evidence, of what evidence was required to sustain his claim, and what evidence has already been obtained.  The Veteran was notified of his responsibility to submit evidence which showed that he had a disability at present which had its onset in service, and why the current evidence was insufficient to award the benefits sought.  The Veteran's service treatment records and all VA and private medical records identified by him have been obtained and associated with the claims file.  Based on a review of the claims file, the Board finds that VA's duty to assist and notify the Veteran has been completed, and that he will not be prejudiced by the Board proceeding to review the issue on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2012).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439 (1995).  

In deciding a claim for service connection on the merits, the Board must analyze and weigh the probative value and assess the credibility of the relevant evidence and provide a statement of reasons for accepting or rejecting the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

In this case, while the favorable November 2011 VA outpatient podiatry note is presumed to be credible for the purpose of reopening the Veteran's claim, the Board finds that the statement was wholly conclusory in nature and is outweighed by the more comprehensive analysis and opinion of the VA examiner in June 2011.  

The facts in this case showed no complaints, treatment or diagnosis for any right great toe problems during the Veteran's nearly 20 years of active service.  The STRs showed that the Veteran suffered a GSW to the right thigh and lower leg but did not show any injury, complaints, or treatment for any right great toe problems during service.  The evidence showed that the Veteran has multiple bilateral foot disabilities, including pes planus, hallux valgus, and hallux rigidus, and that he developed bunions on both great toes more than 15 years after service, necessitating a bunionectomy and right 5th metatarsal head osteotomy in 2007.  

When examined by VA in June 2011, the Veteran reported that he believed his right great toe problems developed as a result of an altered gait due to the GSW of the right leg in service, and that the combination of extensive walking and heavy labor over the years since service resulted in the development of a bunion of the right great toe.  The examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history and clinical and diagnostic findings on examination.  The examiner noted that on VA examination in February 2008, the Veteran reported that his right great toe was partially severed from the GSW and required surgical intervention in service.  The examiner indicated, however, that there was no objective evidence that the Veteran had been shot through his toe.  Concerning the Veteran's belief that his current right great toe problems were the result of an altered gait due to the GSW, the examiner indicated that any gait disturbance from the right leg injury would have resulted in less weightbearing on the right lower extremity, not more.  Furthermore, he noted that there was no evidence of any gait disturbance on examination.  The examiner opined that it was less likely than not that the Veteran's current right great toe disability was related to the GSW of the right leg or to his service-connected diabetes mellitus.  The examiner explained that bunions may be caused by a variety of conditions intrinsic to the structure of the foot, such as flat feet, excessive flexibility of ligaments, abnormal bone structure, and certain neurological conditions, but does not usually result from diabetes mellitus.  

The probative value of a clinician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1993); see also Miler v. West. 11 Vet. App. 345, 348 (1998) (a bare conclusion, even when reached by a health care professional, is not probative without a factual predicate in the record.); Black v. Brown, 5 Vet. App. 458 (1993, (medical opinion is inadequate when it is unsupported by clinical evidence).  

In this case, the Board finds the June 2011 VA opinion persuasive, as it was based on a thorough review of the record and included a detailed discussion of all relevant facts.  The examiner offered a rational and plausible explanation for concluding that the Veteran's current right great toe disability was not related to service, and was not due to or otherwise aggravated by a service-connected disability.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  

For the reasons discussed above, the Board finds that the November 2011 VA podiatrist's comment is of less probative value than the June 2011 VA opinion, which was based on a longitudinal review of the entire evidentiary record and included a more thorough and detailed explanation as to the basis for that opinion.  The VA podiatrist did not review the claims file or the Veteran's STRs and, given the absence of any discussion of the Veteran's medical history, was apparently unaware of the fact that he underwent a bunionectomy with metatarsal head osteotomy in 2007, which would account for the scar on the right great toe that the podiatrist identified as the site of the GSW and subsequent surgery to reattach the toe in service.  

The Court has held that a medical opinion containing only data and conclusions is not entitled to any evidentiary weight.  See Nieves-Rodriguez, 22 Vet. App. 295, 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  As the underlying basis for favorable statement is clearly and unambiguously rebutted by the objective evidence of record showing no evidence of a right great toe injury in service, and did not include any explanation or analysis as to the basis for conclusions reached, the Board finds the November 2011 VA podiatrist's comment is of limited probative value.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a right great toe disability falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of toe pain, any actual diagnosis of a right great toe disability requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to any current right great toe disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran himself believes that he has current right great toe disability that is due to service or service-connected disability, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current right great toe disability is not competent medical evidence, as such question requires medical expertise to determine.  Id.  In any event, the Board concludes that the medical evidence, which reveals that a right great toe disability is not due to service or service-connected disability, is of greater probative value than the lay contentions of the Veteran.    

Additionally, with respect to the Veteran's self-reported history of a GSW to his right great toe on VA examination in February 2008, the Board finds that he is not a reliable historian and that his assertions are inconsistent with the STRs and the contemporaneous evidence, and thus not credible.  As noted above, not only are the STRs completely silent for any complaints, treatment or findings for any right great toe problems, but the Veteran specifically denied any foot problems on a service examination in August 1987, shortly before his discharge from service.  

In reaching its conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting service connection for a right great toe disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  

Increased Ratings

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Diabetes Mellitus

The Veteran is currently assigned a 20 percent evaluation for diabetes mellitus under Diagnostic Code (DC) 7913, which provides for a 100 percent evaluation when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  A 60 percent evaluation requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 40 percent evaluation is assigned for diabetes requiring insulin, restricted diet, and regulation of activities.  A 20 percent rating is assigned for diabetes requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, and a 10 percent evaluation when diabetes is manageable by restricted diet only.  38 C.F.R. § 4.119 (2012).  

In order to be entitled to the next higher evaluation of 40 percent, the evidence must show that the Veteran's diabetes requires insulin, restricted diet, and regulation of activity.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).  While the Veteran's condition does require insulin and a restricted diet, the evidence fails to establish that his activities are medically regulated because of diabetes.  Other than a single hypoglycemic episode in September 2008, the medical reports do not reflect any treatment or hospitalization for ketoacidosis or episodes of hypoglycemic reactions, and a review of the numerous VA outpatient treatment notes of record do not show that his activities have been regulated as defined in applicable criteria.  On the contrary, the medical reports are replete with statements by various treating healthcare providers, encouraging the Veteran to exercise and increase his physical activities because of his diabetes.  (See i.e., February 2010 VAX and October 2010 outpatient note).  

In light of the discussion above, the Board finds that the 20 percent evaluation assigned for the Veteran's diabetes mellitus accurately depicts the severity of the condition for the entirety of the rating period on appeal, and there is no basis for higher staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Erectile Dysfunction

The Veteran's erectile dysfunction has been evaluated as noncompensably disabling under DC 7522, which provides for a 20 percent rating for deformity of the penis with loss of erectile power.  

In order to be assigned a 20 percent evaluation, two distinct elements are required: the Veteran must have a penile deformity and the loss of erectile power.  38 C.F.R. § 4.115b, DC 7522 (2012).  

It should be noted that the Veteran has already been granted special monthly compensation under 38 C.F.R. § 3.350(a), based on loss of use of a creative organ.  However, the question before the Board is whether a schedular compensable rating should be assigned under the Rating Schedule for erectile dysfunction.  

Based on the evidence of record, the Board finds that an evaluation higher than zero percent for erectile dysfunction is not warranted.  While the Veteran may have loss of erectile power, the medical evidence of record neither indicates, nor does the Veteran contend, that he has any deformity of his penis.  

When examined by VA in February 2010, the Veteran's penis and scrotum were normal.  Furthermore, a review of all of the medical reports of record from 2004 to the present do not show any deformity of the penis.  Without evidence of deformity of the penis, there is no basis for the assignment of a compensable evaluation.  

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

For the reasons discussed above, the Board finds that the manifestations of the Veteran's diabetes mellitus and erectile dysfunction are consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestation related to the service-connected disabilities are unusual or exceptional.  The schedular rating criteria adequately contemplate the degree of impairment caused by the disabilities, and provides for increased ratings for additional symptoms.  In view of this, referral of this case for extraschedular consideration is not in order.  


ORDER

Service connection for right bunionectomy with 5th metatarsal head osteotomy, to include as secondary to diabetes mellitus, is denied.  

An increased evaluation for diabetes mellitus is denied.  

A compensable evaluation for erectile dysfunction is denied.  


REMAND

Although further delay is regrettable, the Board finds that additional development must be accomplished prior to further consideration of the Veteran's appeal.  

Concerning the Veteran's PTSD, a private psychiatric examination report dated in December 2012 appears to suggest that the Veteran's PTSD had worsened since his last VA examination in October 2009.  The record also showed that the Veteran has been treated by VA for his psychiatric problems since 2001.  However, the most recent VA mental health clinical note of record was dated in May 2011, and there were no clinical records subsequent to that date in Virtual VA.  

Under the circumstances, the Board finds that a more current VA psychiatric examination should be undertaken to determine the extent and severity of the Veteran's PTSD and its impact on his ability for substantially gainful employment.  

Concerning the remaining issues associated with the Veteran's GSW to the right lower extremity, the Board notes that the most recent VA neurologic, orthopedic and scar examinations were conducted in 2009.  Moreover, the examiners did not review the claims file or provide sufficient information to evaluate the severity of the disabilities under the appropriate rating codes.  The most recent VA muscle examination was in May 2007, nearly six years ago.  

Specifically, there was no analysis of the degree of functional impairment of the Veteran's right leg and ankle disabilities under 38 C.F.R. § 4.40, 4.45, and 4.59.  In addition to bilateral peripheral neuropathy of the lower extremities secondary to diabetes, the record showed that the Veteran also suffers from degenerative disc disease of the lumbosacral spine.  However, the examination reports do not mention the low back disability or indicate whether any neurological symptoms of the lower extremities were associated with the nonservice-connected low back disability.  In this regard, the Board notes that the Veteran's left peripheral neuropathy is rated under Diagnostic Code (DC) 8520 for the sciatic nerve, which is commonly associated with low back disabilities.  Therefore, additional information is needed to determine the appropriate nerve(s) affected by the Veteran's peripheral neuropathy due to diabetes alone.  

Regarding the Veteran's nephropathy with hypertension, the medical reports do not include any discussion or diagnostic evidence as to the degree, if any, of renal dysfunction, i.e., whether there was any decrease in kidney function.  

Finally, with respect to the GSW scars on the right lower extremity, the Board notes that current medical reports do not provide a clear picture as to the extent and severity of the scars.  That is, prior VA examinations noted only one scar on the leg, and indicated that it measured 6 by 12 centimeters (cm) on VA examination in March 2004, 8 by 15 cm on VA examination in May 2007, and 6 by 3 inches (in.) on VA examination in February 2008.  However, on the most recent VA scar examination in September 2009, the examiner identified three scars on the right leg; entrance and exit wounds and the skin graft scar.  The scars were oval in shape and measured 16 by 7 in., 6 by 3 in., and 2 by 8 in. (the latter being a skin graft scar).  Given the significant disparity in the description of the size of the scars and the fact that ratings are assigned based, in part, on the dimensions of the scars, another examination is necessary to obtain a clear and accurate description of the residual scars.  

On remand, the AMC should also obtain all VA treatment records since November 2011 and associate them with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159; see also Bell v. Derwinski, 2 Vet. App.611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("... an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")  

The Board is required to discuss its reasons and bases for assigning a particular disability rating with reference to the criteria contained in the relevant diagnostic code(s).  It is not permitted to discuss factors outside the scope of the rating criteria, nor is it permitted to speculate on the presence or absence of the criteria on the basis of incomplete information.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Since the Board is precluded from reaching its own unsubstantiated medical conclusions and is instead, bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Additionally, the Board finds that the Veteran's claim for TDIU is inextricably intertwined with his claims for increased rating.  The assigning of higher disability ratings for the Veteran's service-connected disorders would potentially affect the issue of whether the Veteran was unemployable due to his service-connected disabilities.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with another claim is to remand the other claim pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:  

1.  The AMC should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his PTSD, nephropathy with hypertension, and any problems associated with the GSW to the right lower extremity since December 2012.  After securing the necessary release, the AMC should attempt to obtain copies of all medical records from the identified treatment sources, including any VA treatment records since November 2011, and associate them with the claims folder.  If records cannot be obtained, this should be noted in the claims folder, and the Veteran should be notified and so advised.  

2.  The Veteran should be scheduled for a VA psychiatric examination to determine the current severity and manifestations of his PTSD.  All indicated tests and studies should be performed.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  The examiner should provide a response to the following:  

(a)  With respect to the psychiatric symptoms identified, indicate whether such symptoms are manifestations of the Veteran's PTSD or are manifestations of other psychiatric disorders.  To the extent possible, the manifestations of the Veteran's PTSD should be distinguished from those of any other unrelated mental disorder found to be present.  If this is not possible, the examiner should so indicate.  

(b)  Provide a detailed description of the Veteran's psychiatric symptomatology and an opinion concerning the degree of social and industrial impairment resulting from the service-connected PTSD alone.  

(c)  The examiner should include an Axis V assessment in the diagnostic formulation (GAF Scale) pertaining to the symptomatology associated with the Veteran's PTSD, and an explanation of what the assigned score represents.  

The examiner must provide a clear rationale for all opinions, to include a discussion of the facts and medical principles involved.  If a requested opinion cannot be provided without resort to speculation, the examiner should so state and include an explanation as to why.  

3.  The Veteran should be afforded a VA neurological examination to determine the current severity of his peripheral neuropathy of the lower extremities associated with diabetes.  The claims folder should be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with this examination.  The examiner should provide a response to the following:  

a)  Identify all neurological complaints and findings attributable to peripheral neuropathy of the right and left lower extremity due to diabetes alone, and provide a written discussion of the degree of residual weakness or sensory disturbances, and how it impacts on motor function in the lower extremities.  

b)  Identify the specific nerve(s) involved and whether there is complete or incomplete paralysis.  If incomplete, indicate whether it is mild, moderate, moderately severe, or severe.  

The examiner should provide a complete rationale for all opinions offered.  If the examiner is unable to make any determination, the reasons should be so indicated.  

4.  The Veteran should be afforded a VA examination to determine the extent and severity of all residuals of his GSW to the right lower extremity.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the examination report.  All appropriate testing should be undertaken in connection with this examination.  The examiner should provide an opinion as to the following:  

a)  Discuss all symptoms of muscle injury (loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement) and the severity of same in the right lower extremity associated with the GSW, and indicate whether there is evidence of loss of deep fascia or of muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  

b)  Note any limitation of motion in the right leg and right ankle.  The actual and normal ranges of motion should be listed for each joint.  

c)  Indicate whether the right leg or right ankle exhibits weakened movement, excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of additional range of motion loss or favorable or unfavorable ankylosis due to any excess fatigability, weakened movement or incoordination.  If that is not feasible, that should be explained. 

d)  Express an opinion on whether pain in the right leg or right ankle could significantly limit functional ability during flare-ups or when the joints are used repeatedly over a period of time.  These determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  If the examiner is unable to make such a determination, it should be so indicated on the record.  

e)  Include a detailed description of all scars resulting from the GSW to the right lower extremity, and indicate whether any scars are deep, painful or unstable and whether they limit function.  

5.  The Veteran should be afforded a VA genitourinary examination to determine the current severity of his diabetic nephropathy with hypertension.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests should be accomplished, including blood pressure readings and laboratory studies.  The examiner should indicate whether there is constant albuminuria with some edema, and whether there is a definite decrease in kidney function.  

6.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC should determine if all medical findings necessary to rate the Veteran's disabilities have been provided by the examiners and whether they have responded to all questions posed.  If not, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2012).  

7.  After the requested development has been completed, the claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


